Exhibit 10.1

[MRMI LETTERHEAD]

        June 29, 2012

Gregory K. Silvers

EPT Concord II, LLC

c/o Entertainment Properties Trust

909 Walnut Street, Suite 200

Kansas City, Missouri 64106

Dear Mr. Silvers:

Reference is made to that certain Option Agreement, dated as of December 21,
2011, between EPT Concord II, LLC (“EPT”), as owner of the Property described
therein, and Monticello Raceway Management, Inc. (“MRMI”; together with EPT,
collectively, the “Parties”), as tenant, as amended by that certain letter
agreement, dated March 30, 2012, between EPT and MRMI, by that certain letter
agreement, dated April 30, 2012, between EPT and MRMI and by that certain letter
agreement, dated May 30, 2012, between EPT and MRMY (collectively, the “Letter
Agreements”), copies of which are attached hereto as Exhibit A. The term “Option
Agreement” as used herein shall mean the Option Agreement as amended by the
Letter Agreements. The Parties hereby agree to amend the Option Agreement to
extend the MDA Outside Date (as defined therein) by ninety-three (93) days, such
that the MDA Outside Date shall mean October 1, 2012. Neither EPT nor MRMI (nor
any of their respective permitted successors or assigns) shall have the right to
terminate the Option Agreement prior to the MDA Outside Date as extended by this
letter agreement. Furthermore, the Parties agree to amend the Option Agreement
to extend the term of the Option Exercise Period (as defined therein) by
ninety-one (91) days, such that the Option Exercise Period End Date (as defined
therein) shall mean December 21, 2012 (as the same may be extended pursuant to
Section 1(b) of the Option Agreement). Except for the extension of the MDA
Outside Date and the Option Exercise Period End Date, the Option Agreement is
unamended and remains in full force and effect.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

If the foregoing accurately sets forth your understanding of our agreement,
please indicate your concurrence by signing in the space provided below and
returning one copy of this letter to the undersigned. We look forward to
continuing to work with you to complete the master development plan
expeditiously.

 

Very truly yours,

 

Monticello Raceway Management, Inc.

 

By:  

/s/ Laurette Pitts

Name:   Laurette Pitts Title:   SVP/CFO

Accepted and agreed to as of

the 30th day of June, 2012:

EPT Concord II, LLC

 

By:  

/g/ Michael L. Hirons

Name:   Michael L. Hirons Title:   Vice President

With notice to:

EPT Concord II, LLC

c/o Entertainment Properties Trust

909 Walnut Street, Suite 200

Kansas City, Missouri 64106

Attention: Asset Manager

And copies to:

Entertainment Properties Trust

909 Walnut Street, Suite 200

Kansas City, Missouri 64106

Attention: General Counsel

and

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Harry R. Silvera, Esq.

 

2